         Case 1:05-cr-01039-CM Document 206 Filed 10/03/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, NY 10007


                                                     October 3, 2019

BY ECF

The Honorable Colleen McMahon
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     United States v. Samuel Israel, III, 05 Cr. 1039 (CM)

Dear Judge McMahon:

       We are writing to request one additional week to respond to the defendant’s pending
motion for a reduction in sentence, which was filed under seal. Under the current schedule,
which Your Honor ordered on September 6, 2019, the Government’s response is due on Friday,
October 4, 2019. This is the Government's second request for additional time to respond.

        The proposed adjournment would allow the Government necessary additional time to
complete its internal process of considering the defendant’s motion and to provide the Court with
the Government’s response. We have spoken with Karloff Commissiong, Esq., counsel for the
defendant, and he is going to confer with his client and inform us as to whether he will consent to
this adjournment by this afternoon.

       Thank you for your consideration.


                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                         by: _____________________________
                                             Margery B. Feinzig/Sara Krissoff
                                             Assistant United States Attorneys
                                             (914) 993-1903/(212) 637-2232




cc: Karloff Commissiong, Esq. (By ECF)
Case 1:05-cr-01039-CM Document 206 Filed 10/03/19 Page 2 of 2




                              2
